Title: To George Washington from Brigadier General William Maxwell, 24 June 1778
From: Maxwell, William
To: Washington, George


                    
                        Sir
                        Maiden Head [N.J.] 24th June 1778 8 oclock A.M.
                    
                    I Received a Message from General Dickenson last night to return to Trenton again that the Enemy was in force in the other side of the Drawbridge and attempted to lay it but He had beat them off I could not go then as my People had been Marching all day with out Provisions besides I informed him I thought it was a faint of the Enemy & I would wait his further Intiligence of this Morning which I now Inclose to Your Excellency I have given orders for Marching Immediately towards allen Town if I cannot get sooner on their left flank I am Sir Your Most Obedient Humble Servant
                    
                        Wm Maxwell
                    
                